Title: To Thomas Jefferson from John E. Rigden, 1 December 1808
From: Rigden, John E.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Baltimore Decr. 1st. 1808.
                  
                  I have herewith enclosed Mr. Williamson’s acct. for pens with the balance coming to you from the Ten dollars left with me by your Grand Son, being four dollars.— Hoping that your watch goes to please you I remain
                  Dr Sir With the greatest respect yr. Obt. Servt.
                  
                     Jno. E. Rigden
                     
                  
               